Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 1 of 6



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 9:19-CV-81580-RLR

  LIANFEN QIAN,

             Plaintiff,

  vs.

  BOARD OF TRUSTEES OF
  FLORIDA ATLANTIC UNIVERSITY,

        Defendant.
  _________________________________/

                      DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF
                                  ITS MOTION TO DISMISS

             Defendant, BOARD OF TRUSTEES OF FLORIDA ATLANTIC UNIVERSITY

  (“FAU1”), by and through undersigned counsel, pursuant to the Federal Rules of Civil Procedure

  and Southern District of Florida Local Rule 7.1, hereby files this Reply Memorandum in Support

  of its Motion to Dismiss, and states:

             Neither the Complaint [D.E. 1] nor Plaintiff’s 3-page Memorandum of Law in Opposition

  to Defendant’s Motion to Dismiss (“Response”) [D.E. 14] account for the lack of sufficient facts

  necessary to properly state a claim for relief. The Complaint is entirely lacking in specificity and

  does not contain any factual allegations tending to support an inference of discrimination; instead,

  it is rife with conclusory and boiler-plate statements that fail to provide FAU with sufficient notice

  of the facts relied upon by Plaintiff. FAU’s Motion to Dismiss must be granted.

             The Eleventh Circuit and this Court have frequently dismissed cases due to a complaint’s

  complete lack of factual matter creating an inference of discrimination, as well as a plaintiff’s



  1
      Plaintiff’s Response failed to address the improper naming of the Defendant.
Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 2 of 6
                                                                          Qian v. Board of Trustees of FAU
                                                                         Case Number 9:19-CV-81580-RLR
                                                                                                Page 2 of 6

  failure to sufficiently allege that similarly situated employees outside of her protected class were

  treated more favorably. See Uppal v. Hospital Corp. of America, 482 Fed.Appx. 394, 396 (11th

  Cir. 2012) (dismissal upheld where plaintiff failed to supplement his conclusory allegations of

  discrimination with any factual detail); see also Scheirich v. Town of Hillsboro Beach, 2008 WL

  186621 (S.D. Fla. Jan. 18, 2009) (dismissing Title VII claim where the complaint alleged that

  terminated plaintiff was a member of a protected class and listed events surrounding plaintiff’s

  termination, but failed to allege the remaining elements of a prima facie case – that she was

  qualified for her job and that similarly situated employees outside of her protected class were

  treated more favorably); Hopkins v. Saint Lucie County School Bd., 399 Fed.Appx. 563 (11th Cir.

  2010) (affirming dismissal where complaint lacked enough factual matter to establish a prima facie

  case of discrimination and black male plaintiff failed to plead facts that would allow the court to

  infer that defendant treated employees outside of plaintiff’s protected classes more favorably);

  Griffin v. Randstad Staffing Agency, 2012 WL 12860754 (S.D. Fla. Nov. 28, 2012) (dismissing

  Title VII race discrimination claim where plaintiff failed to identify any adequate comparators,

  failed to state his qualifications, and further failed to include any allegations suggesting

  discriminatory intent); Glover v. District Board of Trustees of Palm Beach State College, 2019

  WL 6340087 (S.D. Fla. Nov. 27, 2019) (granting motion to dismiss in part where African

  American male plaintiff did not specifically identify comparators and only included conclusory

  allegations of his qualifications for the job he was purportedly denied).

         Plaintiff’s Response fails to provide any support for its contention that the Complaint has

  adequately stated a claim for relief. The Response relies solely on Plaintiff’s assertion that a prima

  facie case is not necessary for a Complaint to survive dismissal. See [D.E. 14]. The Eleventh

  Circuit has stated that a complaint cannot survive dismissal solely by alleging the “barest of
Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 3 of 6
                                                                          Qian v. Board of Trustees of FAU
                                                                         Case Number 9:19-CV-81580-RLR
                                                                                                Page 3 of 6

  conclusory allegations without notice of the factual grounds on which they purport to be based.”

  Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1271 (11th Cir. 2004). Instead, a complaint must

  offer more than conclusory allegations of misconduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). In the employment

  discrimination context specifically, the complaint must provide enough factual matter to plausibly

  suggest intentional discrimination. See Vasquez v. MC Miami Enterprises, LLC, 2019 WL

  4855740 at *2 (S.D. Fla. Sept. 12, 2019) (dismissing national origin discrimination claim where

  plaintiff failed to allege facts showing that he was treated less favorably than other employees and

  thus failed to plausibly allege intentional discrimination).

         Plaintiff relies on Houghton v. Burguer Gourmet, USA, LLC¸ 2019 WL 481750 (S.D. Fla.

  Feb. 7, 2019) to support her position that the Complaint is only required to provide FAU with

  notice of the claims being made and the grounds upon which they rest. [D.E. 14 p. 1]. Plaintiff

  claims that the Complaint meets this standard, but fails to detail how or cite to any portions of the

  Complaint supporting this contention. [D.E. 14 p. 2]. The court in Houghton stated that “[d]etailed

  factual allegations are not required, but a pleading must offer more than labels and conclusions. .

  . In short, the complaint must not merely allege misconduct, but must demonstrate that the pleader

  is entitled to relief.” 2019 WL 481750 at *2 (citing Twombly, 550 U.S. at 555; Jackson v. BellSouth

  Telecomm., 372 F.3d 1250, 1263 (11th Cir. 2004); Iqbal, 556 U.S. at 677-78) (internal quotation

  marks omitted). In Houghton, the plaintiff properly alleged each required element of a prima facie

  case with enough factual detail to put defendant on notice of the claims against it. Id. at *3-4. Here,

  the Complaint merely alleges misconduct and fails to provide any grounds upon which Plaintiff’s

  conclusory allegations of discrimination are based. Further, unlike the plaintiff in Houghton,

  Plaintiff does not even attempt to allege all elements of a prima facie claim case of discrimination.
Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 4 of 6
                                                                          Qian v. Board of Trustees of FAU
                                                                         Case Number 9:19-CV-81580-RLR
                                                                                                Page 4 of 6

         Plaintiff also cites to two discrimination cases supporting her argument that, specifically in

  the Title VII context, a prima facie case is not necessary to survive dismissal. [D.E. 14 p. 2].

  Plaintiff also concedes that conclusory allegations are insufficient and that there must be adequate

  facts alleged that suggest discrimination. Id. Plaintiff again fails, however, to explain how she has

  met this pleading standard and does not refer to any factual allegations in the Complaint that

  purportedly raise an inference of discrimination.

         Additionally, Plaintiff fails to account for the distinguishable factual circumstances of the

  cases upon which she relies, which ultimately favor FAU’s position. Specifically, Surtain v.

  Hamlin, cited on page two of the Response, notes that a Title VII plaintiff must assert facts that

  “plausibly suggest” that the adverse employment action suffered by the plaintiff was due to

  intentional discrimination. 789 F.3d 1239, 1246 (11th Cir. 2015). In Surtain, the Eleventh Circuit

  found that the district court improperly applied the McDonnell Douglas standard without

  considering the plausibility standard established under Iqbal and Twombly. Id. at 1246. The

  African American plaintiff in Surtain alleged in the complaint that her medical leave requests were

  handled differently than those of white employees. Id. at 1242. The court found that, while the

  alleged comparators were not specifically identified, there was enough factual matter in the

  complaint to at least create an inference of intentional discrimination. Id. at 1246.

         Similarly, in DeJesus v. Florida Cent. Credit Union, the court indicated “a Title VII

  claimant does not have to plead a prima facie case to survive dismissal.” 2018 WL 4931817 at *4

  (M.D. Fla. Oct. 11, 2018) (citing Surtain, 789 F.3d at 1246). However, there still must be enough

  factual substance within the complaint to suggest intentional discrimination. Id. In denying the

  defendant’s motion to dismiss, the DeJesus court noted that plaintiff had alleged that she was a

  member of a protected class, was qualified for her employment position as evidenced through
Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 5 of 6
                                                                        Qian v. Board of Trustees of FAU
                                                                       Case Number 9:19-CV-81580-RLR
                                                                                              Page 5 of 6

  positive performance evaluations, and that she was terminated for taking preapproved medical

  leave relating to her pregnancy. Id. The court found that these allegations provided just enough

  factual matter to give rise to an inference of discrimination. Id.

         Here, there is significantly less factual detail alleged in the Complaint than in Surtain and

  DeJesus. Plaintiff has not presented any allegations that may give rise to even the slightest

  inference of discrimination. Instead, Plaintiff merely states that she is a member of a protected

  class and was discriminatorily terminated from her position at FAU. See [D.E. 1]. The Complaint

  makes no mention whatsoever of Plaintiff’s qualifications for her position nor does it refer to any

  employee at FAU outside of Plaintiff’s protected class(es) who was treated more favorably than

  her. Id. In fact, there is absolutely no allegation whatsoever about the purported actions of the

  Plaintiff that were similar to those of any other FAU employee who was treated differently with

  the same set of circumstances—because she cannot and, therefore, any claim of discrimination

  fails as a matter of law. The Complaint is entirely devoid of any factual matter providing even a

  scintilla of context to Plaintiff’s termination from FAU. Dismissal of the Complaint is appropriate.

  See Uppal, 482 Fed.Appx. at 396; see also Scheirich, 2008 WL 186621; Hopkins, 399 Fed.Appx.

  563; Griffin, 2012 WL 12860754.

         WHEREFORE, Defendant, BOARD OF TRUSTEES OF FLORIDA ATLANTIC

  UNIVERSITY, respectfully requests this Court grant its Motion to Dismiss, and any other relief

  deemed appropriate.
Case 9:19-cv-81580-RLR Document 16 Entered on FLSD Docket 01/31/2020 Page 6 of 6
                                                                         Qian v. Board of Trustees of FAU
                                                                        Case Number 9:19-CV-81580-RLR
                                                                                               Page 6 of 6

         I HEREBY CERTIFY that on this 31st day of January, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                MARRERO & WYDLER
                                                Counsel for Defendant
                                                2600 Douglas Road, PH-4
                                                Coral Gables, FL 33134
                                                (305) 446-5528
                                                (305) 446-0995 (fax)

                                                BY __/s/ Lourdes E. Wydler____
                                                      OSCAR E. MARRERO
                                                      F.B.N.: 372714
                                                      oem@marrerolegal.com
                                                      LOURDES ESPINO WYDLER
                                                      F.B.N.: 719811
                                                      lew@marrerolegal.com
                                                      CHARLSIE J. HARRIS
                                                      F.B.N.: 1018830
                                                      cjh@marrerolegal.com

                                           SERVICE LIST

  Robert F. McKee, Esq.
  FBN: 295132
  yborlaw@gmail.com
  Katherine Heffner, Esq.
  FBN: 112955
  katheffner@gmail.com
  ROBERT F. McKEE, P.A.
  1718 E. 7th Avenue, Suite 301
  Tampa, FL 33605
  (813) 248-6400
  (813) 248-4020 (fax)
  Secondary e-mail: bdjarnagin@gmail.com
  Attorneys for Plaintiff
